SHAFTER, J.
This is an appeal from an order refusing to change the place of trial. The change was moved for by the defendants, and on the ground that they were residents of the county of Sonoma, to which county they sought to have the case transferred from Sacramento county, where the action was brought.
The plaintiff resisted the motion on the ground that the convenience of witnesses required that the case should be tried in the county of Sacramento.
On inspecting the affidavits used on the hearing of the motion in the district court, we are satisfied that there was no *139abuse of discretion on the part of the court in denying the motion: Sloan v. Smith, 3 Cal. 410; People v. Fisher, 6 Cal. 154; Loehr v. Latham, 15 Cal. 418.
The order is affirmed.
We concur: Sanderson, C. J.; Sawyer, J.; Currey, J.; Rhodes, J.